—Judgment, Supreme Court, New York County (Herbert Altman, J., at suppression hearing; Richard Andrias, J., at plea and sentencing), rendered on February 3, 1995, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to a prison term of 75 days to be served concurrently with 5 years’ probation, unanimously affirmed.
Defendant’s motion to suppress was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
Concur — Nardelli, J. P., Tom, Mazzarelli and Saxe, JJ.